SOUTHERN INDIANA GAS & ELECTRIC COMPANY REPORTING PACKAGE For the year ended December 31, 2008 Contents Page Number Audited Financial Statements Independent Auditors’ Report 2 Balance Sheets 3-4 Statements of Income 5 Statements of Cash Flows 6 Statements of Common Shareholder’s Equity 7 Notes to Financial Statements 8 Results of Operations 26 Selected Operating Statistics 30 Additional Information This annual reporting package provides additional information regarding the operations of Southern Indiana Gas and Electric Company (SIGECO) that is supplemental to the information contained in the 2008 annual reports filed on Form 10-K of Vectren Corporation (Vectren) and Vectren Utility Holdings, Inc. (Utility Holdings), the parent companies ofSIGECO.Vectren and Utility Holdings make available their Securities and Exchange Commission filings and recent annual reports free of charge through Vectren’s website at www.vectren.com. Frequently Used Terms AFUDC:allowance for funds used during construction MISO:Midwest Independent System Operator APB:Accounting Principles Board MMBTU:millions of British thermal units EITF:Emerging Issues Task Force MW:megawatts FASB:Financial Accounting Standards Board MWh / GWh:megawatt hours / thousands of megawatt hours (gigawatt hours) FERC:Federal Energy Regulatory Commission NOx:nitrogen oxide IDEM:Indiana Department of Environmental Management OUCC:Indiana Office of the Utility Consumer Counselor IURC:Indiana Utility Regulatory Commission SFAS:Statement of Financial Accounting Standards MCF / MMCF / BCF:thousands / millions / billions of cubic feet USEPA:United States Environmental Protection Agency MDth / MMDth:thousands / millions of dekatherms Throughput:combined gas sales and gas transportation volumes INDEPENDENT AUDITORS’ REPORT To the Shareholder and Board of Directors of Southern Indiana Gas & Electric Company: We have audited the accompanying balance sheets of Southern Indiana Gas & Electric Company (the “Company”) as of December 31, 2008 and 2007, and the related statements of income, common shareholder’s equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with generally accepted auditing standards as established by the Auditing Standards Board (United States) and in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining,on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of Southern Indiana Gas & Electric Company as of December 31, 2008 and 2007, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ DELOITTE & TOUCHE, LLP Indianapolis, Indiana February 18, 2009 -2- FINANCIAL STATEMENTS SOUTHERN INDIANA GAS & ELECTRIC COMPANY BALANCE SHEETS (In thousands) December 31, 2008 2007 ASSETS Utility Plant Original cost $ 2,335,725 $ 2,153,031 Less:Accumulated depreciation & amortization 914,788 865,947 Net utility plant 1,420,937 1,287,084 Current Assets Cash & cash equivalents 4,490 1,969 Accounts receivable - less reserves of $1,780 & $1,509 respectively 56,729 46,902 Receivables from other Vectren companies 1,037 31 Accrued unbilled revenues 37,628 32,560 Inventories 60,377 58,150 Recoverable fuel & natural gas costs 3,060 - Prepayments & other current assets 4,142 14,388 Total current assets 167,463 154,000 Investments in unconsolidated affiliates 150 150 Other investments 9,160 9,455 Nonutility property - net 2,683 3,108 Goodwill - net 5,557 5,557 Regulatory assets 44,376 81,820 Other assets 5,470 4,817 TOTAL ASSETS $ 1,655,796 $ 1,545,991 The accompanying notes are an integral part of these financial statements -3- SOUTHERN INDIANA GAS & ELECTRIC COMPANY BALANCE SHEETS (In thousands) December 31, 2008 2007 LIABILITIES & SHAREHOLDER'S EQUITY Common shareholder's equity Common stock (no par value) $ 293,263 $ 293,263 Retained earnings 307,798 294,652 Accumulated comprehensive income 104 328 Total common shareholder's equity 601,165 588,243 Long-term debt payable to third parties 122,119 243,233 Long-term debt payable to Utility Holdings 311,502 223,182 Total long-term debt, net 433,621 466,415 Commitments & Contingencies (Notes 3, 6-8) Current Liabilities Accounts payable 54,819 36,185 Accounts payable to affiliated companies 11,741 9,914 Payables to other Vectren companies 15,524 17,072 Refundable fuel & natural gas costs - 5,339 Accrued liabilities 45,614 47,151 Short-term borrowings 400 - Short-term borrowings payable to Utility Holdings 149,425 118,039 Long-term debt subject to tender 80,000 - Total current liabilities 357,523 233,700 Deferred Income Taxes & Other Liabilities Deferred income taxes 151,176 136,496 Regulatory liabilities 55,837 60,778 Deferred credits & other liabilities 56,474 60,359 Total deferred income taxes & other liabilities 263,487 257,633 TOTAL LIABILITIES & SHAREHOLDER'S EQUITY $ 1,655,796 $ 1,545,991 The accompanying notes are an integral part of these financial statements -4- SOUTHERN INDIANA GAS & ELECTRIC COMPANY STATEMENTS OF INCOME (In thousands) Year Ended December 31, 2008 2007 OPERATING REVENUES Electric utility $ 524,245 $ 487,893 Gas utility 159,654 132,195 Total operating revenues 683,899 620,088 COST OF OPERATING REVENUES Cost of fuel & purchased power 182,925 174,823 Cost of gas sold 114,411 88,964 Total cost of operating revenues 297,336 263,787 386,563 356,301 OPERATING EXPENSES Other operating 165,499 137,130 Depreciation & amortization 74,142 71,729 Taxes other than income taxes 18,599 16,809 Total operating expenses 258,240 225,668 OPERATING INCOME 128,323 130,633 Other income – net 1,100 3,349 Interest expense 36,817 33,206 INCOME BEFORE INCOME TAXES 92,606 100,776 Income taxes 36,208 42,664 NET INCOME $ 56,398 $ 58,112 The accompanying notes are an integral part of these financial statements -5- SOUTHERN INDIANA GAS & ELECTRIC COMPANY STATEMENTS OF CASH FLOWS (In thousands) Year Ended December 31, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 56,398 $ 58,112 Adjustments to reconcile net income to cash from operating activities: Depreciation & amortization 74,142 71,729 Deferred income taxes & investment tax credits 13,494 3,268 Expense portion of pension & postretirement periodic benefit cost 919 1,829 Provision for uncollectible accounts 2,842 2,446 Other non-cash charges - net 10,748 5,742 Changes in working capital accounts: Accounts receivable, including to Vectren companies & accrued unbilled revenue (18,744 ) (16,081 ) Inventories (4,773 ) 2,840 Recoverable fuel & natural gas costs (8,399 ) 7,118 Prepayments & other current assets 7,290 (2,885 ) Accounts payable, including to Vectren companies & affiliated companies 14,393 (6,334 ) Accrued liabilities 1,525 (10,631 ) Changes in noncurrent assets 19,690 (30 ) Changes in noncurrent liabilities (12,164 ) (8,712 ) Net cash flows from operating activities 157,361 108,411 CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from: Long-term debt due to Utility Holdings 88,878 - Long-term debt - net of issuance costs 59,914 16,265 Requirements for: Dividends to parent (43,252 ) (43,159 ) Retirement of long-term debt, including premiums paid (103,583 ) (199 ) Net change in short-term borrowings, including from Utility Holdings 31,786 66,736 Net cash flows from financing activities 33,743 39,643 CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from other investing activities 2,096 700 Requirements for: Capital expenditures, excluding AFUDC equity (187,904 ) (147,043 ) Other investments (2,775 ) (805 ) Net cash flows from investing activities (188,583 ) (147,148 ) Net change in cash & cash equivalents 2,521 906 Cash & cash equivalents at beginning of period 1,969 1,063 Cash & cash equivalents at end of period $ 4,490 $ 1,969 Cash paid during the year for: Income taxes $ 21,997 $ 34,865 Interest 34,245 31,592 The accompanying notes are an integral part of these financial statements -6- SOUTHERN INDIANA GAS & ELECTRIC COMPANY STATEMENTS OF COMMON SHAREHOLDER’S EQUITY (In thousands) Accumulated Other Common Retained Comprehensive Stock Earnings Income (Loss) Total Balance at January 1, 2007 $ 293,263 $ 279,699 $ 851 $ 573,813 Comprehensive income Net income 58,112 58,112 Cash flow hedge Unrealized gain - net of $69 in tax 103 103 Reclassification to net income - net of $413 in tax (626 ) (626 ) Total comprehensive income 57,589 Common stock: Dividends to parent (43,159 ) (43,159 ) Balance at December 31, 2007 $ 293,263 $ 294,652 $ 328 $ 588,243 Comprehensive income Net income 56,398 56,398 Cash flow hedge Reclassification to net income - net of $179 in tax (224 ) (224 ) Total comprehensive income 56,174 Common stock: Dividends to parent (43,252 ) (43,252 ) Balance at December 31, 2008 $ 293,263 $ 307,798 $ 104 $ 601,165 The accompanying notes are an integral part of these financial statements -7- SOUTHERN INDIANA GAS AND ELECTRIC COMPANY NOTES TO THE FINANCIAL STATEMENTS 1. Organization and Nature of Operations Southern Indiana Gas and Electric Company (the Company, SIGECO or Vectren South), an Indiana corporation, provides energy delivery services to over 141,000 electric customers and approximately 111,000 gas customers located near Evansville in southwestern Indiana.SIGECO also owns and operates electric generation to serve its electric customers and optimizes those assets in the wholesale power market.SIGECO is a direct, wholly owned subsidiary of Vectren Utility Holdings, Inc. (Utility Holdings).Utility Holdings is a direct, wholly owned subsidiary of Vectren Corporation (Vectren).SIGECO generally does business as Vectren Energy Delivery of Indiana, Inc.Vectren is an energy holding company headquartered in Evansville, Indiana. 2. Summary of Significant Accounting Policies A. Cash & Cash Equivalents All highly liquid investments with an original maturity of three months or less at the date of purchase are considered cash equivalents. B. Inventories Inventories consist of the following: At December 31, (In thousands) 2008 2007 Materials & supplies $ 27,522 $ 27,711 Fuel (coal and oil) for electric generation 22,463 22,026 Gas in storage – at LIFO cost 10,145 8,396 Other 247 17 Total inventories $ 60,377 $ 58,150 Based on the average cost of gas purchased during December, the cost of replacing gas in storage carried at LIFO cost exceeded LIFO cost at December 31, 2008, and 2007, by approximately $14 million and $47 million, respectively.All other inventories are carried at average cost. C. Utility Plant & Depreciation Utility plant is stated at historical cost, including AFUDC.Depreciation rates are established through regulatory proceedings and are applied to all in-service utility plant.The original cost of utility plant, together with depreciation rates expressed as a percentage of original cost, follows: At and For the Year Ended December 31, (In thousands) 2008 2007 Original Cost Depreciation Rates as a Percent of Original Cost Original Cost Depreciation Rates as a Percent of Original Cost Electric utility plant $ 1,884,257 3.3 % $ 1,815,775 3.3 % Gas utility plant 214,653 3.0 % 199,930 3.0 % Common utility plant 47,956 2.9 % 45,527 2.8 % Construction work in progress 188,859 - 91,799 - Total original cost $ 2,335,725 $ 2,153,031 -8- SIGECO and Alcoa Generating Corporation (AGC), a subsidiary of ALCOA, own the 300 MW Unit 4 at the Warrick Power Plant as tenants in common.SIGECO's share of the cost of this unit at December 31, 2008 is $63.5 million with accumulated depreciation totaling $48.9 million.The construction work-in-progress balance associated with SIGECO’s ownership interest totaled $111.5 million at December 31, 2008.AGC and SIGECO also share equally in the cost of operation and output of the unit.SIGECO's share of operating costs is included in Other operating expenses in the Statements of Income. Maintenance and repairs, including the cost of removal of minor items of property and planned major maintenance projects, are charged to expense as incurred.When property that represents a retirement unit is replaced or removed, the remaining historical value of such property is charged to Utility plant, with an offsetting charge to Accumulated depreciation.Costs to dismantle and remove retired property are recovered through the depreciation rates identified above. AFUDC represents the cost of borrowed and equity funds which are used for construction purposes, and charged to construction work in progress during the construction period.AFUDC is included in Other income– net in the Statements of Income.The total AFUDC capitalized into utility plant and the portion of which was computed on borrowed and equity funds for all periods reported follows: Year Ended December 31, (In thousands) 2008 2007 AFUDC – borrowed funds $ 1,740 $ 2,562 AFUDC – equity funds 125 427 Total AFUDC capitalized $ 1,865 $ 2,989 D. Impairment Review of Long-Lived Assets Long-lived assets are reviewed as facts and circumstances indicate that the carrying amount may be impaired.This review is performed in accordance with SFAS No. 144 “Accounting for the Impairment or Disposal of Long-Lived Assets” (SFAS 144).SFAS 144 establishes one accounting model for all impaired long-lived assets and long-lived assets to be disposed of by sale or otherwise.SFAS 144 requires that the evaluation for impairment involve the comparison of an asset’s carrying value to the estimated future cash flows that the asset is expected to generate over its remaining life.If this evaluation were to conclude that the carrying value of the asset is impaired, an impairment charge would be recorded based on the difference between the asset’s carrying amount and its fair value (less costs to sell for assets to be disposed of by sale) as a charge to operations or discontinued operations. E. Goodwill Goodwill arising from business combinations is accounted for in accordance with SFAS No. 142, “Goodwill and Other Intangible Assets” (SFAS 142).SFAS 142 requires a portion of goodwill be charged to expense only when it is impaired.The Company tests its goodwill for impairment at a reporting unit level at least annually and that test is performed at the beginning of each year.Impairment reviews consist of a comparison of the fair value of a reporting unit to its carrying amount.If the fair value of a reporting unit is less than its carrying amount, an impairment loss is recognized in operations.Through December 31, 2008, no goodwill impairments have been recorded.All of the Company’s goodwill is included in the Gas Utility Services operating segment. F. Intangible Assets The Company has emission allowances relating to its wholesale power marketing operations totaling $1.6 million and $2.6 million at December 31, 2008 and 2007, respectively.The value of the emission allowances are recognized as they are consumed or sold on the open market. G. Regulation Retail public utility operations are subject to regulation by the IURC.The Company’s accounting policies give recognition to the rate-making and accounting practices of this agency and to accounting principles generally accepted in the United States, including the provisions of SFAS No. 71 “Accounting for the Effects of Certain Types of Regulation” (SFAS 71). -9- Refundable or Recoverable Gas Costs and Cost of Fuel & Purchased Power All metered gas rates contain a gas cost adjustment clause that allows the Company to charge for changes in the cost of purchased gas.Metered electric rates contain a fuel adjustment clause that allows for adjustment in charges for electric energy to reflect changes in the cost of fuel.The net energy cost of purchased power, subject to a variable benchmark based on NYMEX natural gas prices, is also recovered through regulatory proceedings.The Company records any under-or-over-recovery resulting from gas and fuel adjustment clauses each month in revenues.A corresponding asset or liability is recorded until the under or over-recovery is billed or refunded to utility customers.The cost of gas sold is charged to operating expense as delivered to customers, and the cost of fuel for electric generation is charged to operating expense when consumed. Regulatory Assets and Liabilities Regulatory assets represent probable future revenues associated with certain incurred costs, which will be recovered from customers through the ratemaking process.Regulatory liabilities represent probable expenditures by the Company for removal costs or future reductions in revenues associated with amounts that are to be credited to customers through the ratemaking process.The Company assesses the recoverability of costs recognized as regulatory assets and liabilities and the ability to continue to account for its activities based on the criteria set forth in SFAS 71.Based on current regulation, the Company believes such accounting is appropriate.If all or part of the Company's operations cease to meet the criteria of SFAS 71, a write-off of related regulatory assets and liabilities could be required.In addition, the Company would be required to determine any impairment to the carrying value of its utility plant and other regulated assets. Regulatory assets consist of the following: At December 31, (In thousands) 2008 2007 Amounts currently recovered through customer rates related to: Demand side management programs $ 21,453 $ 27,609 Unamortized debt issue costs 7,178 5,741 Premiums paid to reacquire debt 3,961 4,399 Authorized trackers (2,444 ) 23,510 Other 2,722 4,366 32,870 65,625 Amounts deferred for future recovery related to: Cost recovery riders & other 147 12 147 12 Future amounts recoverable from ratepayers related to: Income taxes- deferred income taxes 4,563 7,284 Income taxes- transition to SFAS 109 (1,753 ) (1,862 ) Asset retirement obligations & other 8,549 10,761 11,359 16,183 Total regulatory assets $ 44,376 $ 81,820 Of the $32.9 million currently being recovered in rates charged to customers, approximately $21.5 million is earning a return with a weighted average recovery period of 6 years.The Company has rate orders for all deferred costs not yet in rates and therefore believes that future recovery is probable. Regulatory Liabilities At December 31, 2008 and 2007, the Company has approximately $55.8 million and $60.8 million, respectively, in regulatory liabilities.Of these amounts, $51.8 million and $55.9 million relate to cost of removal obligations. The Company collects an estimated cost of removal of its utility plant through depreciation rates established in regulatory proceedings.The Company records amounts expensed in advance of payments as a Regulatory liability because the liability does not meet the threshold of an asset retirement obligation as defined by SFAS No. 143, “Accounting for Asset Retirement Obligations” and its related interpretations (SFAS 143). -10- H. Asset Retirement Obligations A portion of removal costs related to interim retirements of gas utility pipeline and utility poles, certain asbestos-related issues, and reclamation activities meet the definition of an asset retirement obligation (ARO).SFAS 143 requires entities to record the fair value of a liability for a legal ARO in the period in which it is incurred.When the liability is initially recorded, the entity capitalizes a cost by increasing the carrying amount of the related long-lived asset.The liability is accreted, and the capitalized cost is depreciated over the useful life of the related asset.Upon settlement of the liability, an entity either settles the obligation for its recorded amount or incurs a gain or loss.To the extent regulation is involved, such gain or loss may be deferred. ARO’s included in Other liabilities total $8.5 million and $6.3 million at December 31, 2008 and 2007, respectively.ARO’s included in Accrued liabilities total $7.2 million and $9.5 million at December 31, 2008 and 2007, respectively.During 2008, the Company recorded accretion of $0.4 million, cash payments, net of increases in estimates of ($0.5) million.During 2007, the Company recorded accretion of $0.5 million and increases in estimates of $6.6 million. I. Comprehensive Income Comprehensive income is a measure of all changes in equity that result from the non-shareholder transactions.This information is reported in the Statements of Common Shareholder’s Equity.A summary of the components of and changes in Accumulated other comprehensive income for the past three years follows: 2007 2008 Beginning Changes End Changes End of Year During of Year During of Year (In thousands) Balance Year Balance Year Balance Cash flow hedges $ 1,430 $ (868 ) $ 562 $ (403 ) $ 159 Deferred income taxes (579 ) 345 (234 ) 179 (55 ) Accumulated other comprehensive income $ 851 $ (523 ) $ 328 $ (224 ) $ 104 J. Revenues Revenues are recorded as products and services are delivered to customers.To more closely match revenues and expenses, the Company records revenues for all gas and electricity delivered to customers but not billed at the end of the accounting period. K.Utility Receipts Taxes Excise taxes and a portion of utility receipts taxes are included in rates charged to customers.Accordingly, the Company records these taxes received as a component of operating revenues.Expense associated with excise and utility receipts taxes are recorded as a component of Taxes other than income taxes. L. Earnings Per Share Earnings per share are not presented as SIGECO’s common stock is wholly owned by Vectren Utility Holdings, Inc. M. Other Significant Policies Included elsewhere in these notes are significant accounting policies related to intercompany allocations and income taxes (Note 3) and derivatives (Note N. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from these estimates. -11- 3. Transactions with Other Vectren Companies Vectren Fuels, Inc. Vectren Fuels, Inc., a wholly owned subsidiary of Vectren, owns and operates coal mines from which SIGECO purchases coal used for electric generation.The price of coal that is charged by Vectren Fuels to SIGECO is priced consistent with contracts reviewed by the OUCC and on file with IURC.Amounts paid for such purchases for the years ended December 31, 2008 and 2007, totaled $119.8 million and $115.9 million, respectively.Amounts owed to Vectren Fuels at December 31, 2008 and 2007 are included in Payables to other Vectren companies. Miller Pipeline Corporation Miller Pipeline Corporation (Miller), a wholly owned subsidiary of Vectren, performs natural gas and water distribution, transmission, and construction repair and rehabilitation primarily in the Midwest and the repair and rehabilitation of gas, water, and wastewater facilities nationwide.Miller’s customers include SIGECO.Fees paid by SIGECO totaled $9.5 million in 2008 and $4.1 million in 2007.Amounts owed to Miller at December 31, 2008 and 2007 are included in Payables to other Vectren companies. Support Services and Purchases Vectren and Utility Holdings provide corporate and general and administrative assets and services to the Company and allocates costs to the Company, including costs for share-based compensation and for pension and other postretirement benefits that are not directly charged to subsidiaries.These costs have been allocated using various allocators, including number of employees, number of customers and/or the level of payroll, revenue contribution and capital expenditures.Allocations are at cost.SIGECO received corporate allocations totaling $57.2 million and $53.1 million for the years ended December 31, 2008, and 2007, respectively. Retirement Plans and Other Postretirement Benefits Vectren has multiple defined benefit pension plans and postretirement plans that require accounting as described in SFAS No. 158 “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans-an amendment of FASB Statements No. 87, 88, 106, and 132(R)” (SFAS 158), which it adopted on December 31, 2006.An allocation of cost is determined, comprised of only service cost and interest on that service cost, by subsidiary based on headcount at each measurement date.These costs are directly charged to individual subsidiaries.Other components of costs (such as interest cost and asset returns) are charged to individual subsidiaries through the corporate allocation process discussed above.Neither plan assets nor the ending liability is allocated to individual subsidiaries since these assets and obligations are derived from corporate level decisions.Further, Vectren satisfies the future funding requirements of plans and the payment of benefits from general corporate assets.This allocation methodology is consistent with “multiemployer” benefit accounting as described in SFAS 87 and 106. For the years ended December 31, 2008 and 2007, periodic pension costs totaling $1.3 million and $2.2 million, respectively, was directly charged by Vectren to the Company.For the year ended December 31, 2007, other periodic postretirement benefit costs totaling $0.3 million was directly charged by Vectren to the Company. Insignificant amounts were charged in 2008.As of December 31, 2008 and 2007, $27.3 million and $25.6 million, respectively, is included in Deferred credits & other liabilities and represents costs directly charged to the Company that is yet to be funded to Vectren. Share-Based Incentive Plans and Deferred Compensation Plans SIGECO does not have share-based compensation plans separate from Vectren.An insignificant number of SIGECO’s employees participate in Vectren’s share-based compensation plans.The Company recognizes its allocated portion of expenses in accordance with FASB Statement 123 (revised 2004), “Share-Based Payments” (SFAS 123R).As of December 31, 2008 and 2007, $10.2 million and $11.5 million, respectively, is included in Deferred credits & other liabilities and represents costs directly charged to the Company that is yet to be funded to Vectren. Cash Management Arrangements The Company participates in Vectren’s centralized cash management program.See Note 5 regarding long-term and short-term intercompany borrowing arrangements. -12- Guarantees of Parent Company Debt Vectren’s three operating utility companies, SIGECO, Indiana Gas Company, Inc. (Indiana Gas) and Vectren Energy Delivery of Ohio, Inc. are guarantors of Utility Holdings’ $515 million in short-term credit facilities, of which approximately $192 million is outstanding at December 31, 2008, and Utility Holdings’ $823 million unsecured senior notes outstanding at December 31, 2008.The guarantees are full and unconditional and joint and several, and Utility Holdings has no subsidiaries other than the subsidiary guarantors. Income Taxes Vectren files a consolidated federal income tax return.Pursuant to a subsidiary tax sharing agreement and for financial reporting purposes, SIGECO’s current and deferred tax expense is computed on a separate company basis.Current taxes payable/receivable are settled with Vectren in cash.The liability method of accounting is used for income taxes under which deferred income taxes are recognized to reflect the tax effect of temporary differences between the book and tax bases of assets and liabilities at currently enacted income tax rates.Significant components of the net deferred tax liability follow: At December 31, (In thousands) 2008 2007 Noncurrent deferred tax liabilities (assets): Depreciation & cost recovery timing differences $ 153,970 $ 131,597 Regulatory assets recoverable through future rates 17,063 15,039 Other comprehensive income 56 234 Employee benefit obligations (12,575 ) (11,955 ) Regulatory liabilities to be settled through future rates (12,500 ) (7,755 ) Other – net 5,162 9,336 Net noncurrent deferred tax liability 151,176 136,496 Current deferred tax liabilities, primarily demand side management and other regulatory assets 7,625 8,476 Net deferred tax liability $ 158,801 $ 144,972 At December 31, 2008 and 2007, investment tax credits totaling $6.2 million and $7.0 million, respectively, are included in Deferred credits and other liabilities.These investment tax credits are amortized over the lives of the related investments. The components of income tax expense and utilization of investment tax credits follow: Year Ended December 31, (In thousands) 2008 2007 Current: Federal $ 13,871 $ 30,527 State 8,843 8,869 Total current taxes 22,714 39,396 Deferred: Federal 13,963 3,990 State 369 330 Total deferred taxes 14,332 4,320 Amortization of investment tax credits (838 ) (1,052 ) Total income tax expense $ 36,208 $ 42,664 -13- A reconciliation of the federal statutory rate to the effective income tax rate follows: Year Ended December 31, 2008 2007 Statutory rate 35.0 % 35.0 % State & local taxes, net of federal benefit 6.4 5.8 Amortization of investment tax credit (0.9 ) (1.0 ) Adjustments to federal income tax accruals (0.9 ) 2.3 All other - net (0.5 ) 0.2 Effective tax rate 39.1 % 42.3 % Accounting for Uncertainty in Income Taxes On January 1, 2007, the Company adopted FASB Interpretation No. 48 (FIN 48) “Accounting for Uncertainty in Income Taxes” an interpretation of SFAS 109, “Accounting for Income Taxes.” FIN 48 prescribes a recognition threshold and measurement attribute for financial statement recognition and measurement of tax positions taken or expected to be taken in an income tax return. FIN 48 also provides guidance related to reversal of tax positions, balance sheet classification, interest and penalties, interim period accounting, disclosure and transition. The adoption of FIN 48 did not have a material impact on the Company.The liability for gross unrecognized tax benefits of $5.9 million upon adoption generally resulted from the reclassification of Deferred income taxes to Other liabilities. Following is a roll forward of the total amount of unrecognized tax benefits for the years ended December 31, 2008 and 2007: (in thousands) 2008 2007 Unrecognized tax benefits at January 1 $ 2,944 $ 5,876 Gross Increases - tax positions in prior periods - 133 Gross Decreases - tax positions in prior periods (2,429 ) (3,065 ) Unrecognized tax benefits at December 31 $ 515 $ 2,944 The change in unrecognized tax benefits during 2008 totaled $2.4 million, almost none of which impacted the effective rate.During 2007 the change in unrecognized tax benefits totaled $2.9 million, of which $0.5 million impacted the effective tax rate.The amount of unrecognized tax benefits, which, if recognized, that would impact the effective tax rate as of December 31, 2008 and 2007 was insignificant. As of December 31, 2008, the remaining unrecognized tax benefit relates to tax positions for which the ultimate deductibility is highly certain but for which there is uncertainty about the timing of such deductibility. Because of the impact of deferred tax accounting, other than interest and penalties, the disallowance of the shorter deductibility period would not affect the annual effective tax rate but would accelerate the payment of cash to the taxing authority. The Company accrues interest and penalties associated with unrecognized tax benefits in Income taxes.
